Citation Nr: 0815635	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  07-00 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for residuals of a 
stroke.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 2006 and March 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Columbia, South Carolina (the RO).

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the RO in March 2008.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.  The veteran's case was advanced on the Board's 
docket at the hearing due to his advanced age.  See Board 
Hearing Tr. at 2; 38 C.F.R. § 20.900(c) (2007).  The veteran 
also submitted additional medical evidence at the hearing 
together with a waiver of RO review of such evidence.  
38 C.F.R. § 20.1304(c) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.






REMAND

The veteran is seeking service connection for PTSD, bilateral 
hearing loss, tinnitus, a low back disability, and residuals 
of a stroke.  His specific contentions with respect to each 
of these claims will be set forth in detail below.  Before 
the Board can properly adjudicate any of the claims, 
additional development is required.  

Treatment records

At his March 2008 Board hearing, the veteran indicated that 
in recent months he received VA treatment for hypertension 
and his claimed back condition.  See Board Hearing Tr. at 11-
12.  It appears that such treatment took place at the 
Greenville, South Carolina, VA Outpatient Clinic and the Dorn 
VA Medical Center in Columbia, South Carolina.  The veteran 
has indicated that he receives all of his medical treatment 
at these facilities.  See VA Form 21-4138 received February 
21, 2007.  The most recent treatment records in the veteran's 
claims file from the Greenville VA Clinic and the Dorn VA 
Medical Center date from July 2007.  Updated treatment 
records should be sought on remand.

The Board notes that while the veteran did not specifically 
indicate that he received recent treatment for stroke 
residuals at the Greenville Clinic or Dorn VA Medical Center, 
he did indicate that he received recent treatment for 
hypertension at these facilities.  Because the veteran is 
claiming that elevated blood pressure in service led him to 
develop hypertension which in turn led to a cerebrovascular 
accident, such records may serve to shed additional light on 
the nature of the veteran's vascular disability picture.

VA examinations

The Board also believes that VA examinations are required to 
assess the nature and etiology of the veteran's claimed PTSD, 
bilateral hearing loss, tinnitus, and low back disability.  
The Board will discuss each of these in turn.



A.  PTSD

The veteran has pointed to two stressors that he asserts led 
to his claimed PTSD.  He first maintains that he was 
stationed in the Aleutian Islands during World War II and 
that environmental conditions there, particularly the bitter 
cold and wind, "frightened" him and "scared [him] to 
death," thus leading to PTSD.  See Board Hearing Tr. at 5-6.  
He also maintains that while stationed on the Aleutians, a 
sailor was washed overboard on a barge.  Id. at 6.  While the 
veteran does not appear to be contending that he witnessed 
the sailor being thrown overboard, he does maintain that he 
subsequently found the sailor's body washed up on shore.  Id.  
The veteran alleges that seeing the body was the "worst 
thing [he's] ever seen in his life" and that this event led 
to PTSD.  Id.  

The medical evidence currently of record is not entirely 
clear regarding whether the veteran has PTSD and, if so, its 
exact etiology.  Significantly, the veteran has not been 
afforded a VA psychiatric examination to assess the nature of 
his claimed PTSD and its potential relationship to service.  
While an October 2006 VA treatment note includes a diagnosis 
of PTSD, the exact stressors which serve as the basis for 
this diagnosis are not explicitly outlined.  The treatment 
note refers only to the veteran's "stressful WWII military 
experience" without providing any detail.

The Board also observes that while the October 2006 treatment 
note concluded that the veteran's PTSD was manifested by 
"hyperalertness," nightmares, and intrusive thoughts, the 
veteran denied these same symptoms only a few months earlier.  
See VA treatment note dated in January 2006.  It is unclear 
from the record whether the veteran's varying reports of 
symptoms over a relatively short time period arise from a 
genuine change in his disability picture or some other cause.  
See Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(noting that whether the physician provides the basis for 
his/her opinion goes to the weight or credibility of the 
evidence).

Because considerable questions remain regarding whether the 
veteran has PTSD and whether such is related to service, on 
remand an additional psychiatric examination should be 
conducted and opinion obtained that adequately addresses the 
veteran's pertinent psychiatric history and current symptoms.  
See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding 
that "the mere conclusion by a medical doctor is 
insufficient to allow the Board to make an informed decision 
as to what weight to assign to the doctor's opinion).  If the 
examiner concludes that the veteran has PTSD, efforts should 
be made to verify the veteran's claimed stressors.  

B.  Hearing loss/tinnitus/low back

The veteran also contends that he currently suffers from 
hearing loss and tinnitus which he contends is the result of 
exposure to loud noise from internal combustion engines, 
trucks, and other heavy equipment in service.  See Board 
Hearing Tr. at 7-9.  He also contends that he first 
experienced back pain after lifting heavy truck tires and 
motors in service and that such symptoms have persisted to 
the present day.  Id. at 9.  As with the veteran's alleged 
PTSD, he has not been afforded a VA examination to assess the 
nature and etiology of his claimed hearing loss, tinnitus, 
and low back condition.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
made clear that VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In the instant case, there is competent evidence of hearing 
loss, tinnitus, and a back disorder, for the purpose of 
satisfying the first McLendon element.  Treatment records 
from Mary Black Hospital note degenerative changes in the 
thoracic spine.  The veteran has also indicated that he has 
diminished hearing and occasionally experiences ringing or 
buzzing in his ears.  See Board Hearing Tr. at 8.  While the 
veteran is not competent to accurately gauge the exact level 
of his hearing loss (i.e. the auditory thresholds at various 
frequencies), he is competent to assert that some degree of 
diminished hearing is present and that he experiences ringing 
in the ears (indicating the presence of tinnitus).  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a 
claimant is competent to report symptoms because such 
requires only personal knowledge, not medical expertise, as 
it comes to the claimant through his senses).  This is all 
that is required by the first McLendon element.

There is also an indication that events in service led to the 
veteran's claimed hearing loss, tinnitus, and back pain, 
thereby satisfying the second and third McLendon elements.  
The veteran's service records reflect that he served as a 
truck driver and mechanic with the 364th Infantry Regiment.  
As such, it is plausible that he was exposed to engine noise 
and noise from heavy equipment, as he claims.  Moreover, 
while the veteran's service medical records fail to reflect 
treatment or diagnosis of a back disability, it is plausible 
that his duties as a mechanic probably required him to lift 
truck tires and motors on a regular basis, as he claims, 
which could have resulted in back pain.  The Board notes in 
this regard that it may not reject the credibility of the 
veteran's lay testimony regarding the onset of his back pain 
simply because it is not corroborated by contemporaneous 
medical records.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  The veteran has also reported 
that he has continued to experience diminished hearing, 
ringing in the ears, and back pain since service.  See Board 
Hearing Tr. at 8-9.

There also appears to be insufficient competent medical 
evidence on file for VA to make a decision on the claim, 
thereby satisfying the fourth McLendon element and triggering 
VA's duty to obtain an examination.  As noted above, the 
veteran has not been afforded a VA examination to assess the 
nature and etiology of his claimed hearing loss, tinnitus, 
and low back disabilities.  On remand, such examinations and 
etiological opinions should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the Greenville VA Outpatient 
Clinic and the Dorn VA Medical Center for 
the period from July 2007 to the present.  
If such records are unavailable, the file 
should be clearly documented to that 
effect.  

2.  After completing the foregoing, 
schedule the veteran for a psychiatric 
examination to determine whether the 
veteran has PTSD and, if so, its 
etiology.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  After conducting an 
examination of the veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) 
that the veteran has PTSD.  If PTSD is 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or greater) 
that such is related to the veteran's 
claimed in-service stressor, as outlined 
in his March 2008 hearing testimony.  A 
report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
references to the veteran's medical 
record.

3.  If and only if the foregoing 
psychiatric examination results in a PTSD 
diagnosis due to military service, any 
actions deemed necessary regarding 
verification of the veteran's claimed 
stressors should be undertaken.

4.  Schedule the veteran for an 
audiological examination to determine the 
nature and etiology of his claimed 
bilateral hearing loss and tinnitus.  The 
claims folder should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  
The examiner is asked to provide results 
in a numeric format for each of the 
following frequencies: 500, 1000, 2000, 
3000 and 4000 Hertz.  The examiner is 
also asked to provide an average of the 
above frequencies for each ear, and to 
provide speech recognition scores for 
each ear using the Maryland CNC Test.  If 
hearing loss and/or tinnitus is 
identified, the examiner should also 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that the veteran's hearing loss 
and/or tinnitus is related to any 
incident of military service, including 
claimed inservice noise exposure.  A 
report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
references to the veteran's medical 
record.

5.  Schedule the veteran for an 
orthopedic examination to determine the 
nature and etiology of his claimed low 
back disability.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  After conducting 
an examination of the veteran and 
performing any clinically-indicated 
diagnostic testing, the examiner should 
identify any low back disabilities 
present.  If a low back disability is 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or greater) 
that such was either incurred in or 
aggravated by the veteran's period of 
military service, including his 
complaints of pain after lifting heavy 
tires and motors.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.  The examiner is requested to 
explain any opinion provided, and to 
include supporting references to the 
veteran's medical record.

6.  Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the issues on appeal.  If 
any of the benefits sought on appeal 
remain denied, in whole or in part, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



